Citation Nr: 0815646	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a disorder of the 
right leg, other than the knee or hip.   

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a sleep disorder. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral arm 
disorder.
 
7.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  He served in the European Theater of 
Operations during World War II and is a recipient of the 
Purple Heart.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  

In February 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   



FINDINGS OF FACT

1.  There is an approximate balance of the positive and 
negative evidence as to whether a right hip disorder and 
right knee disorder were incurred during combat operations in 
service.   

2.  There is no competent evidence linking a sleep disorder 
or a right leg disorder not involving the knee or hip to 
service.  

3.  A current disability associated with tinnitus is not 
currently demonstrated. 

4.  Service connection for a bilateral arm disorder was 
denied by a September 2004 rating decision to which the 
veteran was notified in that month; the veteran did not 
complete an appeal with respect to this denial and this is 
the only final rating decision addressing this issue on any 
basis.  

5.  Evidence received since the September 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
bilateral arm disorder.  

6.  Prior to this decision, the service connected 
disabilities included hearing loss, rated 40 percent 
disabling; post-traumatic stress disorder, rated as 30 
percent disabling; residuals of a gunshot wound the back, 
recurrent sinusitis, residuals of frostbite of the left foot, 
and residuals of frost bite of the right foot, each rated 10 
percent disabling; and residuals of frostbite of both hands 
and a lip injury, each rated noncompensable; the service 
connected disabilities prior to this decision combined to a 
rating of 70 percent.  

7.  The veteran reports education through one year of college 
and work experience as a self employed salesman; he reported 
he became too disabled to work in November 1977.  

8.  It is not shown by the preponderance of the evidence that 
the veteran's service connected disabilities have not 
precluded him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
right hip disorder and right knee disorder were incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 
 
2.  A sleep disorder, tinnitus and a right leg disorder not 
involving the knee or hip were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  That portion of the September 2004 rating decision 
denying service connection for a bilateral arm disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002);  
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral arm disorder is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).

5.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a total rating for compensation purposes 
based upon individual unemployability are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007). 



 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to the rating action which gave rise to this 
appeal, in letters dated in May 2005 and June 2006, the RO 
advised the claimant of the information necessary to 
substantiate the claims at issue.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence or information in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The notice provided the veteran was 
also fully compliant with the notice requirements for the 
petition to reopen his claim for service connection for a 
bilateral arm disorder set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, reports from VA examinations, 
and the veteran's own statements and evidence he presented, 
to include lay statements supporting his contentions.   

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 11101; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A.  Service Connection Claims

The veteran has contended, to include in testimony to the 
undersigned, that he sustained multiple injuries on the right 
side of his body in a tank accident during his World War II 
service during the Battle of the Bulge.  The veteran's DD 
Form 214 reflects service in the European Theatre of 
Operations in World II during a time period that includes 
when the Battle of the Bulge took place, and reflects service 
in the Ardennes, the location of this battle.  This document 
also reflects that the veteran was the recipient of the 
Purple Heart.  He has also submitted pictures that appear to 
document the service as described by the veteran, and one of 
these pictures depicts a tank that has crashed into a tree in 
deep snow.  In addition, statements from service comrades of 
the veteran supporting the veteran's assertions with regard 
to the in-service tank accident have been submitted.  

The service medical records do not document treatment for 
right hip or right knee injuries, but the veteran testified 
at the hearing before the undersigned that such treatment 
could not have been provided given the rigors of his service 
in the Battle of the Bulge.  When a wartime veteran alleges 
he suffers disability due to an injury incurred in combat, 38 
U.S.C.A. § 1154(b) must be considered, permitting the 
veteran's undocumented assertions regarding combat-related 
injuries to be accepted as true if consistent with the time, 
place and circumstances of such service.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996).  In this case, the Board accepts as true the 
statements of the veteran with regard to the asserted in-
service injuries sustained in the tank accident, as the 
record clearly documents that he was exposed to combat, and 
his statements are consistent with the nature of the 
described service during the Battle of the Bulge.   

The analysis required by 38 U.S.C.A. § 1154(b) applies only 
as to whether an injury or disease was incurred or aggravated 
at that time, i.e., in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting any current disability to service.  See Collette, 
Gregory, supra.  In this case, there is not of record a nexus 
opinion addressing whether a current right hip and right knee 
disorder is the result of service.  However, unless the 
preponderance of the evidence is against a claim, it cannot 
be denied.  Gilbert, 1 Vet. App. at 49.  In this regard, the 
record does not reveal any competent evidence indicating that 
right hip and right knee disorders are not the result of 
service.  

The record reflects complaints of pain in the right knee and 
legs from as early as shortly over one year after service.  
(See December 1946 VA examination reports).  The evidence 
also reflects, from the most recent VA examination afforded 
the veteran in July 2006, current diagnosed right hip and 
right knee disorders listed as residuals of a right hip 
injury with tendonitis and residuals of an injury to the 
right knee with degenerative arthritis.  As such, and given 
the testimony to the undersigned which has been accepted as 
true with regard to the in-service injuries to the right side 
of the body in a tank accident, the Board finds that there is 
an approximate balance of the positive and negative evidence 
as to whether the right hip and right knee disorders 
currently demonstrated are the result of service.  Thus, 
without finding error in the RO's action, the Board will 
exercise its discretion to find that service connection for a 
right hip and right knee disorder may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

With respect to an injury to the right leg not involving the 
right knee or hip, the Board finds no evidence of a current 
disability in the right leg other than that described in the 
hip and knee on the July 2006 VA examination.  As such, 
service connection for a right leg disability not involving 
the right hip or leg must be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (Standing for the proposition that the 
fact that a condition or injury occurred in service alone is 
not enough for a grant of service connection; there must be 
current disability resulting from that condition or injury.)  

In making the above determination, the Board notes that it is 
unclear if the RO denied the veteran's claim for service 
connection for a right leg disorder on the basis that new and 
material evidence had not been received to reopen this claim, 
which was originally denied by a September 2004 rating 
decision.  However, the Board construes a March 2005 
statement received from the veteran to represent a timely 
notice of disagreement with the denial of service connection 
for a right leg disorder by the September 2004 rating 
decision, thus obviating the need for him to submit new and 
material evidence to "reopen" his clam.  By this action, 
the veteran is thus being afforded the greater benefit of a 
merits-based decision rather than a decision based on 
reopening.  The veteran has been afforded the laws and 
regulations for a merit-based decision, and presented a 
merit-based argument.  Accordingly, the appellant is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Turning to the claims for service connection for tinnitus and 
a sleep disorder, the veteran denied having tinnitus at a 
July 2006 VA examination and there is otherwise no evidence 
of a current disability associated with tinnitus.  As such, 
service connection for this condition must be denied.  See 
Rabideau, Brammer, supra.  

With respect to a sleep disorder, to the extent that it is a 
manifestation of the veteran's post-traumatic stress 
disorder, for which service connection has been granted, a 
separate award of service connection for this condition would 
be precluded by the rule against "pyramiding," or 
compensating the veteran twice for the same symptomatology.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. § 4.14 
(2007).  To the extent a sleep disorder is considered to not 
be attributed to the veteran's post-traumatic stress 
disorder, there is no evidence of a sleep disorder during 
service and no competent evidence demonstrating that the 
veteran has a current sleep disorder that is related to 
service.  As for the veteran's assertions that a sleep 
disorder is related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, the Board finds that the 
negative evidence outweighs the positive evidence, and that 
the claim for service connection for a sleep disorder must 
therefore be denied.  

B.  New and Material Evidence Claim 
  
Service connection for a bilateral arm disorder was denied by 
a September 2004 rating decision to which the veteran was 
notified in that month.  The veteran did not complete an 
appeal with respect to this denial; as such, it is final.  38 
U.S.C.A. § 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  This is the only final rating decision 
addressing this issue on any basis.  The RO denied the 
veteran's claim based on a finding that there was no evidence 
during service of a bilateral arm disorder and that the 
veteran had presented no evidence linking a current bilateral 
arm disorder to service.  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The evidence of record before the adjudicators at the time of 
the September 2004 rating decision included the service 
medical records, which, while reflecting treatment for a 
shell fragment wound in the right scapular region for which 
service connection has been granted, do not otherwise reflect 
any treatment for a bilateral  arm disorder.  The entrance 
examination did note a non disabling mild subluxation of the 
left sternoclavicular joint.  A bilateral arm disorder was 
not described on the October 1945 separation examination. 

Also of record at the time of the September 2004 rating 
decision were reports from a December 1946 VA examination, at 
which time the veteran voiced no complaints about an arm 
disorder.  He did indicate to the examiner that he injured 
his left clavicle "many years ago" resulting in loosening 
of the joint pain, but that the joint no longer bothered him 
if he made it a practice not to lift the arm above his head.  
The examination at that time revealed a mild click in the 
clavicular joint but no excessive mobility was noticed.  The 
diagnoses included an old strain of the left sternoclavicular 
joint that was mildly symptomatic.  No pertinent arm 
complaints were presented at a May 1960 VA examination.  

Additional evidence before the adjudicators in September 2004 
included VA outpatient and examination reports dated through 
June 2004.  While bilateral carpal tunnel syndrome was 
demonstrated on an August 1998 electromyogram, none of these 
records contain any competent evidence linking an arm 
disorder to service.  Also of record at the time of the 
September 2004 rating decision was a statement from a person 
who said he served with the veteran indicating that the 
veteran  injured his right leg, knee and hip in a tank 
accident during the Battle of the Bulge.  In a June 2004 
statement received from the veteran, he stated that injuries 
sustained in the tank accident included one to his right 
shoulder, and that he was still having "trouble" with this 
shoulder as well as his right arm.  

Reviewing the evidence added to the claims file subsequent to 
the September 2004 rating decision, additional VA outpatient 
treatment records, dated through April 2005, have been 
obtained, none of which contain clinical evidence of 
bilateral arm pathology.  The veteran was also afforded a VA 
examination in July 2006 as noted above, and the reports from 
this examination do not reflect complaints from the veteran 
describing a bilateral arm injury due to a tank accident or 
any other in-service cause, and a bilateral arm disorder was 
not diagnosed at that time.  Clearly, such evidence not 
describing a current bilateral arm disorder does raise a 
reasonable possibility of substantiating the claim for 
service connection for such a condition.  As such, it is not 
"material."  This evidence also does not suggest the 
presence of a right shoulder disorder, other than that 
associated with the service connected gunshot wound for which 
service connection has already been granted.  Therefore, 
while the RO has characterized the claim to reopen the 
previously denied claim for service connection for a 
bilateral arm disorder to be "now claimed as a right 
shoulder condition," there simply is no current medical 
evidence of right shoulder disability, separate and apart 
from that resulting from the service connected gun shot 
wound, for which service connection may be granted.  See 
Rabideau, Brammer, Brady, supra.  

As for additional information added to the record since the 
September 2004 rating decision, the veteran's testimony to 
the undersigned at the February 2008 hearing appears to 
reference an arm injury in connection with the tank accident.  
To the extent that such testimony is duplicative of the 
statements submitted by the veteran in June 2004 with regard 
to the tank accident, such testimony would not represent 
"new" evidence.  The additional evidence also includes lay 
statements submitted on behalf of the veteran from persons 
who served with him that are essentially duplicative of the 
September 2004 lay statement referenced above.  Nonetheless, 
even if these statements, and the veteran's testimony, are 
considered to be "new," they are not "material," as they 
do not raise a reasonable possibility of substantiating the 
claim because it does not contain the evidence necessary for 
a grant of service connection for a bilateral arm disorder; 
namely, competent evidence from a medical professional 
suggesting that there is a current bilateral arm disorder 
that is etiologically linked to service.  See Routen, 
Espiritu, Hickson, Collette, Gregory, supra.  

In short, none of the additional evidence submitted since the 
September 2004 rating decision is new and material, and the 
claim of entitlement to service connection for a bilateral 
arm disorder is thus not reopened.  As new and material 
evidence to reopen the finally disallowed claim for service 
connection for a bilateral arm disorder has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

C.  TDIU 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Prior to this decision, service connection was granted for 
hearing loss, rated 40 percent disabling; post-traumatic 
stress disorder, rated as 30 percent disabling; residuals of 
a gunshot wound the back, recurrent sinusitis, residuals of 
frostbite of the left foot, and residuals of frost bite of 
the right foot, each rated 10 percent disabling; and 
residuals of frostbite of both hands and a lip injury, each 
rated noncompensable.  The service connected disabilities 
combine to 70 percent.  Thus, as there is one service-
connected disability ratable at 40 percent or more and the 
combined service-connected disability rating is 70 percent, 
the schedular requirements for a total rating for 
compensation purposes based upon individual unemployability 
are met.  

By way of a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) signed in 
December 2005, the veteran reported education through one 
year of college and work experience as a self employed 
salesman.  He stated that he became too disabled to work in 
November 1977.  

At the February 2008 hearing before the undersigned, the 
veteran and his wife presented persuasive testimony as to the 
degree to which his service connected disabilities have 
limited his ability to work.  As such, and in light of the 
number and severity of the disabilities for which service 
connection has been granted, to include by the decision 
herein, and in the absence of any competent evidence 
demonstrating that the veteran's service connected 
disabilities have not precluded him from securing or 
following a substantially gainful occupation, the Board finds 
there to be an approximate balance of positive and negative 
evidence as to whether service connected disability has 
precluded him from securing or following a substantially 
gainful occupation when such disability is assessed in the 
context of the veteran's occupational background and level of 
education.  As such, the claim for service connection for 
TDIU may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.16; Gilbert, supra.


ORDER

Entitlement to service connection for a right hip disorder is 
granted. 

Entitlement to service connection for a right knee disorder 
is granted.   

Entitlement to service connection for a disorder of the right 
leg, other than the knee or hip, is denied.   

Entitlement to service connection for a sleep disorder is 
denied. 

Entitlement to service connection for tinnitus is denied.

New and material having not been received, the appeal to 
reopen the claim for service connection for a bilateral arm 
disorder is denied. 
 
Entitlement to TDIU is granted, subject to regulations 
governing the payment of monetary awards.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


